Title: From Alexander Hamilton to James McHenry, 14 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Jan. 14. 1800
          
          Lt. Leonard Williams has been recommended to me as Quarter Master to the second regiment of Artillerists in such a manner that I can have no doubt of confide in his fitness for the station. This being the — Altho’ There is no commandant to this regiment but I will, nevertheless appoint Lt. Willi with your permissi appoint yet if you approve Lt. Williams to act as Quarter Master.
          S of War—
        